                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

EDGAR L. GUINTHER                                                          PLAINTIFF
ADC #100017

v.                         CASE NO. 5:18-CV-00296 BSM

WENDY KELLEY, et al.                                                     DEFENDANTS

                                         ORDER

      After de novo review of the record, including plaintiff Edgar Guinther’s timely

objections [Doc. No. 9], United States Magistrate Judge Beth Deere’s partial recommended

disposition [Doc. No. 8] is adopted. Defendants Straughn, Linsy, Shipman, Washington, and

Moore are dismissed without prejudice.

      IT IS SO ORDERED this 6th day of February 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
